Citation Nr: 1519009	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-24 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and November 2011 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The Board notes that in the November 2011 rating decision, the RO treated the Veteran's September 2011 statement from his representative as a new claim.  Given that the statement noted that the Veteran's PTSD was more severe than the assigned 30 percent rating in the August 2011 rating decision, the Board finds that the September 2011 statement was a timely notice of disagreement (NOD) and that the Veteran's claim is one for an initial rating, in excess of 30 percent, for PTSD.  

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD, currently evaluated as 30 percent disabling.  In the August 2011 and November 2011 rating decisions, the RO relied on a June 2011 VA examination in assigning the Veteran's 30 percent evaluation.  However, in a March 2015 statement from the Veteran's representative, it was noted that the Veteran's condition had increased in severity since the June 2011 VA examination.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:
1.  Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.
		
The examination report should include a full psychiatric diagnostic assessment according to the DSM-IV criteria, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

3.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




